DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over De Rosa (WO2012/035568 A2) in view of Nicholson (US 4,110,514), North American Steel Construction Conference (NPL) and Lipnevicius (US 6,942,139).

Regarding claim 1, De Rosa discloses, a metal fabrication system comprising: 
one or more sensors (temperature sensor ST2 with controller M1 and other sensors (page 15-16, lines 13-33)) configured to transmit a first signal relating to a first condition of an environment (workpiece temperature (page 24, lines 29-31)) of the metal fabrication system, 
wherein the first condition comprises a temperature of a work piece of the metal fabrication system (page 24, lines 29-31), and the one or more sensors comprises one or more temperature sensors (disclosed above as ST2); 
processing circuitry (M1/controllers of metal fabrication system (page 15, lines 13-17)) coupled to the one or more sensors, wherein the processing circuitry is configured to determine the first condition of the environment based at least in part on the first signal and to compare the first condition to a first threshold (threshold of workpiece temperature (page 24, lines 29-31)); and
and the first condition satisfies the first threshold when the temperature of the work piece cools less than the maximum initial temperature threshold (the parameters of welding are monitored in real time, corrective parameters are implemented (page 12-13, lines 26-2); and 

De Rosa is silent regarding wherein the first threshold comprises a maximum initial temperature threshold.
However Nicholson teaches wherein the first threshold comprises a maximum initial temperature threshold (column 3, lines 55-58).
The advantage of herein the first threshold comprises a maximum initial temperature threshold, is to keep within a temperature range conducive to hard face welding conditions (column 3, lines 45-54).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Rosa with Nicholson, by adding to the varied welding system with singularly disclosed lower preheating threshold of De Rosa the lower and upper threshold of Nicholson, to keep within a temperature range conducive to hard face welding conditions.
De Rosa is silent regarding preventing an operator from performing a subsequent welding pass after an initial welding pass until the temperature of the work piece is less than the maximum initial temperature threshold.
However AISC teaches delaying a subsequent welding pass when a temperature of the workpiece exceeds an acceptable level “’Interpass temperature’ refers to the temperature of the material in the weld area immediately before the second and each Interpass Temperature).
The advantage of delaying additional welding passes when the temperature of the workpiece is below the maximum temperature threshold, is to provide notch toughness and strength of the weld “High values of interpass temperature tend to reduce the weld metal strength”, “higher interpass temperatures will generally provide a finer grain structure and improved Charpy V notch toughness transition temperatures. However, when interpass temperatures exceed approximately 500°F (260°C), this trend may be reversed. For example, the American Welding Society (AWS) Position Statement on the Northridge Earthquake recommends that the interpass temperature should not exceed 550°F (290°C) when notch toughness is a requirement” (page 2, Interpass Temperature). 
Therefore it would be obvious to someone with ordinary skill in the art at the time the invention was filed, to modify De Rosa with North American Steel Construction Conference, by adding to the fabrication system of De Rosa the between pass temperature limit requirement for additional pass of ASIC, to provide notch toughness and strength of the weld. 
De Rosa in view of ASIC is silent regarding disabling one or more components of the metal fabrication system to provide the prevention of the subsequent welding pass.
However Lipnevicius teaches a means of interrupting an additional welding pass allowing a overtemperature cool down of the workpiece “it is a requirement that the 
The advantage of functionally limiting a subsequent pass of a welding operation until the temperature of the workpiece is within an acceptable range for welding, is to positively prevent welding passes to the workpice when workpiece temperatures are out of an acceptable welding temperature range “the family of control programs or the template control program will include a time delay which permits an interpass temperature to decrease to an acceptable level” (column 10 lines 10-24).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify De Rosa with Lipnevicius, by adding to the welding control system of De Rosa, the overtemperature additional pass limiting control parameters of Lipnevicius, to prevent subsequent welding passes when the workpiece is not within an acceptable welding temperature range (column 10, lines 10-24). 

Regarding claim 3, the metal fabrication system of claim 1, De Rosa further discloses comprising 
a temperature control system (sensor ST2 with preheating means) configured to heat the work piece (preheat means (page 24, lines 29-31)), 
wherein the processing circuitry is configured to compare the first condition to 

the first condition satisfies the second threshold when the temperature of the work piece is greater than the minimum preheat temperature (page 31, lines 25-29).
	
Regarding claim 4, the metal fabrication system of claim 1, De Rosa further discloses wherein the one or more sensors comprise one or more temperature sensors are coupled to the work piece (plurality of temperature sensors indicated as average temperature of workpiece is obtained (page 28, lines 5-16), further page 24 lines 29-31, page 31, lines 25-27 discloses the requirement whether to preheat the workpiece base on threshold condition).

Regarding claim 5, the metal fabrication system of claim 1, De Rosa further discloses comprising a gas supply system configured to displace gas in at least a portion of the environment, 
wherein the one or more sensors are configured to transmit a second signal relating to a second condition of the environment of the metal fabrication system (sensors Z2 for pressure or Z3 for Humidity etc. (Page 15-16, lines 12-20,)) and 
wherein the processing circuitry is configured to determine the second condition of the environment based at least in part on the second signal (sensing and modeling of collected data provide analysis of environment conditions (page 12, lines 26-33)) and to compare the second condition to a second threshold (gas amounts measured if possible (page 12, lines 26-33)), 

the second threshold comprises a maximum concentration threshold of displaced gas in the portion of the environment, and 
the second condition satisfies the second threshold when the gas concentration of the portion of the environment is less than the maximum concentration threshold, 
wherein the feedback device is configured to provide a second notification when the second condition satisfies the second threshold.
	
Regarding claim 6, the metal fabrication system of claim 1, De Rosa further discloses wherein the first notification of the feedback device comprises a visual feedback, an audible feedback, a haptic feedback, or any combination thereof (feedback of display DY1 and or sound generating device (page 28, lines 5-16), further optimal conditions notification (page 29, lines 1-10)).

Regarding claim 7, the metal fabrication system of claim 1, De Rosa further discloses wherein the feedback device comprises an operator interface (keyboard K1/ display DY1) of the metal fabrication system, and the metal fabrication system comprises 
a power unit (power units of electronics and welding device (page 14, lines 7-33)), 
a welding device (apparatus is a welding machine (page 10, lines 11-12)), 

or any combination thereof.
	
Regarding claim 8. The metal fabrication system of claim 1, De Rosa further discloses comprising communications circuitry (codec device M2, fig. 1) communicatively coupled to the processing circuitry (microprocessor Ml, fig 1) and to a remote device (Speaker G1), wherein the communications circuitry is configured to provide the first notification to the remote device when the first condition satisfies the first threshold (page 28 lines 17-33 to page 29 lines 1-18 discloses the device M2 is capable to perform the equivalent function as required herein).

Regarding claim 11, the metal fabrication system of claim 1, De Rosa further discloses wherein the processing circuitry is configured to record a duration between when the feedback device provides the first notification and when an operator of the metal fabrication system performs a metal fabrication process (“real time processing” and modeling of sensed data is a time recording process (pages 12-13, lines 26-2)).
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12 and 17 are indicated as having allowable subject matter because the prior art of record does not provide for a sum of idle durations, wherein each idle duration comprises a duration between when the feedback device provides the first ; and 
determining, using the processing circuitry, a system efficiency based at least in part on the sum of idle durations.
Accordingly dependent claims 13-15, 18-20 and 22-23 are in condition for allowance. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/           Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761